________________________________________________________________________________


                       IN THE UNITED STATES DISTRICT COURT
                                     FOR THE
                        EASTERN DISTRICT OF PENNSYLVANIA


 DONALD GREENSPAN, as Administrator of                  Civil Action No. 2:20-cv-05874
 the ESTATE OF RUTH J. GREENSPAN,
 deceased
                                                        PLAINTIFF’S NOTICE OF FILING
                Plaintiff,                              CERTIFICATES OF MERIT

                -vs-

 PLATINUM HEALTHCARE GROUP, LLC;
 PLATINUM HEALTH AT WESTGATE,
 LLC, d/b/a, WESTGATE HILLS
 REHABILITATION AND NURSING
 CENTER; APEX GLOBAL SOLUTIONS,
 LLC ; APEX HEALTHCARE PARTNERS,
 LLC; VINTAGE HEALTHCARE, LLC;
 PLATINUM PA HOLDINGS, LLC;
 2050 OLD WEST CHESTER PIKE, LLC;
 and JACOB KARMEL

                Defendants.

________________________________________________________________________________

                                     NOTICE OF FILING

       Plaintiff hereby files Certificates of Merit as to each named defendant in reference to the
above-captioned matter and has served each defendant as indicated on the Certificate of Service.




                                             MURRAY, STONE & WILSON, PLLC
                                             Attorneys for Plaintiff


Date: February 2, 2021                By:    /s/ William P. Murray, III
                                             William P. Murray, III
                                CERTIFICATE OF SERVICE


       I, the undersigned, attorney for Plaintiff, attest and certify that a true and correct copy of
the foregoing Certificates of Merit were served upon the Defendants in accordance with the Rules
of Civil Procedure via this Honorable Court’s Electronic Filing System and/or in the following
manner:
                                    US FIRST CLASS MAIL:

                         PLATINUM HEALTHCARE GROUP, LLC
                                    65 Jay Street
                                  Newark, NJ 07103

          PLATINUM HEALTH AT WESTGATE, LLC, d/b/a, WESTGATE HILLS
                   REHABILITATION AND NURSING CENTER
                          2050 Old West Chester Pike
                            Havertown, PA 19083

                             APEX GLOBAL SOLUTIONS, LLC
                                 400 Rella Blvd., Suite 200
                                  Montebello, NY 10901

                          APEX HEALTHCARE PARTNERS, LLC
                                400 Rella Blvd., Suite 200
                                 Montebello, NY 10901

                               VINTAGE HEALTHCARE, LLC
                                  400 Rella Blvd., Suite 200
                                   Montebello, NY 10901

                              PLATINUM PA HOLDINGS, LLC
                                    c/o Eliyahu Frankel
                                        65 Jay Street
                                    Newark, NJ 07103

                          2050 OLD WEST CHESTER PIKE, LLC
                                2071 Flatbush Ave., Suite 189
                                    Brooklyn, NY 11234

                                       JACOB KARMEL
                                      16 New County Road
                                       Airmont, NY 10952


                                              MURRAY, STONE & WILSON, PLLC
                                              Attorneys for Plaintiff


Date: February 2, 2021                By:     /s/ William P. Murray, III
                                              William P. Murray, III
